The plaintiffs Carrie Owenby and husband and W. H. Anderson brought an action against the defendant, 20 July, 1909, alleging that the defendant in replacing a trestle across the creek which ran through their property, in November, 1906, negligently and willfully caused several car-loads of rock to be thrown in the bed of said creek, extending entirely across the same, thus making a dam, on top of which they erected a trestle for their track, with the result that the daming up of the creek deflected the water and caused it to flow over their land, *Page 559 
whereby it was washed, covered with debris and drift, filling up the ditches and doing much other damage which is duly recited.
The defendant demurred and moved to dismiss for misjoinder, Rev., 474, (5), and this motion was allowed at November Term, 1909.
Thereupon Carrie Owenby and her husband brought a new action, 14 March, 1910, and W. H. Anderson on the same day also brought a new action, which by consent of parties have been consolidated.
On this trial the defendant assigns as error that the plaintiffs were permitted to introduce the record of the former action, and further, that the court did not sustain the plea of the statute of limitations.
The introduction of the proceedings in the former action was competent to show, as they did, that this action was for the same subject-matter as in the present case, and therefore was begun within three years after the injury was sustained — in November, 1906. As to the exception that the judge admitted the record of the former action without instructing the jury that it was not substantive evidence,            (643) a jury of ordinary intelligence could not have mistaken the allegations in the complaint of a plaintiff to be substantive evidence in this cause. It does not appear that they could have been misled in its object, which was to affect the plea of the statute of limitations, when the presumption is in favor of the correctness of the trial below, unless error is pointed out. Moreover, Rule 27, 164 N.C. 548, provides: "Nor will it be ground of exception that evidence competent for some purposes, but not for all, is admitted generally, unless the appellant asks, at the time of admission, that its purpose shall be restricted." If the appellant thought that the admission of the record could be understood by the jury as applying to other than the statute of limitations, it was the duty of the appellant then and there to have requested the judge to tell the jury, if he did not, that it was restricted and admitted only for that purpose.
But independent of that, the cause of action alleged was for permanent damages alleged to have been sustained in November, 1906, and this action, even if there had been no preceding action, was begun on 14 March, 1910, and was therefore within the five years statute of limitations. Rev., 394 (5).
Nor can we sustain the exception that the judge did not sufficiently lay down the rule as to the measure of damages. Had the defendant wished for more specific instructions, it should have asked for them. The same point was made by the defendant in Willey v. R. R., 96 N.C. 411, which has been repeatedly affirmed since. *Page 560 
The judge in this case properly told the jury that how the damages should be apportioned between the plaintiffs was a matter which did not concern the defendant.
No error.
(644)